DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1 and 3 in the reply filed on 21 Mar. 2022 is acknowledged.  The traversal is on the ground(s) that the cited prior art does not teach the slanted plate.  This is not found persuasive because the slanted plate is not recited in all of the Groups.
The traversal is on the ground(s) that the cited prior art does not teach the pressure loss.  This is not found persuasive because the pressure loss is not recited in all of the Groups.
The traversal is on the ground(s) that the cited prior art does not teach the liquid level meter and pressure meter.  This is not found persuasive because the liquid level meter and pressure meter are not inventive concepts, as detailed in the rejection of claim 1 below.
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
Applicant is reminded of the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56."
Examiner has found information which is material to patentability at least in the art cited in Applicant’s other patent applications, specifically naming the inventor(s) of the present application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Macedo et al. US 5,405,590 (hereafter Macedo) and further in view of Gal et al. US 2010/0083831 (hereafter Gal) and Hirata et al. US 2016/0121260 (hereafter Hirata).

Regarding claim 1, Macedo teaches an air pollution control unit (Fig 1) configured to bring particle-containing gas (19) and washing liquid (41) into contact (in vessel 20) with each other to collect particles in the particle-containing gas (col 2 lines 8-21), the air pollution control unit comprising:
a gas washing column (20) having a gas cleaning section (section between 41 and 75B) in which the particle-containing gas and the washing liquid are brought into co-current contact with each other (as shown in Fig 1);
a gas cooling column (80) which is disposed downstream of the gas washing column along a gas flow (flow from 19, through column 20, out via 50, through column 80, and out via 120) and in which the particle-containing gas that has been cleaned (50) and cooling liquid (106) are brought into countercurrent contact with each other (as shown in Fig 1);
a gas communication path (50) through which the gas washing column and the gas cooling column are made to communicate with each other on a bottom side (75A ) and through which the cleaned gas that has been cleaned in the gas washing column is introduced into the gas cooling column;
the gas washing column comprises:
a washing liquid reservoir section (75A) which is disposed downstream of the gas cleaning section along the gas flow and in which the washing liquid is dropped and reserved (col 4 lines 7-20);
a washing liquid circulation line (40) through which the washing liquid from the washing liquid reservoir section is circulated to a top side (side with 41) of the gas washing column; and
a sloped plate (plate defining the top of reservoir 75A and connecting to line 50) which is disposed at a connection opening (opening to line 50) of the gas communication path on the gas washing column side and regulates the gas flow (where the opening size would be expected to regulate the gas flow),
the gas cooling column comprises:
a condensed water reservoir section (80A) in which condensed water that has been condensed from the cleaned gas is reserved (col 5 lines 13-22);
a condensed water circulation line (105) through which the condensed water from the condensed water reservoir section is circulated to a gas cooling section (section between 106 and 110);
a cooling device (90) which is interposed in the condensed water circulation line and cools the condensed water (col 2 lines 50-58);
a demister (107) which is disposed downstream of the gas cooling section along the gas flow; and
a condensed water transfer line (60) through which the condensed water from the gas cooling column is transferred to the gas washing column, and
Macedo does not teach:
a liquid level meter;
a first pressure meter that measures a pressure at an introduction section of the gas washing column; and
a second pressure meter that measures a pressure in the gas communication path, wherein 
the liquid level meter measures an amount of the washing liquid reserved at the washing liquid reservoir section.
Gal teaches a gas washer system (¶2) where the pressure drop across the wash vessel is measured (¶51) because the capacity of the fluid depends on the pressure (¶26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air pollution control unit (Fig 1) of Macedo by incorporating the pressure measurement (¶51) of Gal in order to monitor pressure (¶51) and fluid capacity (¶26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the pressure drop of Gal (¶26, ¶51) by two using pressure meters as known ways to measure pressure.
MPEP §2144.04 VI C states that rearrangement of parts which would not affect the operation of the device does not patentably distinguish the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air pollution control unit (Fig 1) of Macedo by incorporating a first pressure meter that measures a pressure at an introduction section of the gas washing column; and a second pressure meter that measures a pressure in the gas communication path as a matter of obvious rearrangement of parts.
Hirata teaches a gas washer system (¶1) comprising a liquid level meter (31); the liquid level meter measures an amount of the washing liquid reserved at the washing liquid reservoir section in order to adjust the amount of liquid in the washing liquid reservoir section (¶62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the washing liquid reservoir section (75A) of Macedo by incorporating the liquid level meter (31) of Hirata in order to adjust the amount of liquid in the washing liquid reservoir section (¶62).

Regarding claim 3, Macedo in view of Gal and Hirata teach all the limitations of claim 1. Macedo further teaches wherein the particle-containing gas contains sulfur oxide (col 1 lines 20-30), and the air pollution control unit comprises a basic compound supply section (65) which supplies a basic compound (claim 1, “basic solution”) into the washing liquid.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776